Exhibit 10.2

 

       

--------------------------------------------------------------------------------

        Name of Employee (“Employee”)

 

ENTEGRIS, INC.

Restricted Stock Award Agreement

 

In consideration of services rendered by Employee to Entegris, Inc. (the
“Company”) the undersigned Employee: (i) acknowledges that Employee has received
an award (the “Award”) of restricted stock from the Company under the [Mykrolis
– Entegris, Inc. 2001 Equity Incentive Plan or Entegris –Entegris, Inc. 1999
Long-Term Incentive and Stock Option Plan] (the “Plan”), subject to the terms
set forth below and to the terms of the Plan; (ii) further acknowledges receipt
of a copy of the Plan as in effect on the effective date hereof; and
(iii) agrees with the Company as follows:

 

  1. Effective Date. This Agreement shall take effect as of [Mykrolis –
August 16, 2005; Entegris – August 10, 2005], which is the date of grant of the
Award.

 

  2. Shares Subject to Award. The Award consists of              shares (the
“Shares”) of the Common Stock, $0.01 par value, of the Company (“Stock”). The
undersigned’s rights to the Shares are subject to the restrictions described in
this Agreement and in the Plan (which is incorporated herein by reference with
the same effect as if set forth herein in full) in addition to such other
restrictions, if any, as may be imposed by law.

 

  3. Meaning of Certain Terms. Except as otherwise expressly provided, all terms
used herein shall have the same meaning as in the Plan. The term “vest” as used
herein with respect to any Share means the lapsing of the restrictions described
herein with respect to such Share.

 

  4. Nontransferability of Shares. The Shares acquired by the undersigned
pursuant to this Agreement shall not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of except as provided below and in the Plan.

 

  5. Forfeiture Risk. If the undersigned ceases to be employed by the Company
and its subsidiaries for any reason, including death, any then outstanding and
unvested Shares acquired by the undersigned hereunder shall be automatically and
immediately forfeited. The undersigned hereby: (i) appoints the Company as the
attorney-in-fact of the undersigned to take such actions as may be necessary or
appropriate to effectuate a transfer of the record ownership of any such shares
that are unvested and forfeited hereunder; (ii) agrees to deliver to the
Company, as a precondition to the issuance of any certificate or certificates
with respect to unvested Shares hereunder, one or more stock powers, endorsed in
blank, with respect to such Shares; and (iii) agrees to sign such other powers
and take such other actions as the Company may reasonably request to accomplish
the transfer or forfeiture of any unvested Shares that are forfeited hereunder.

 

  6. Retention of Certificates. Any certificates representing unvested Shares
shall be held by the Company. If unvested Shares are held in book entry form,
the undersigned agrees that the Company may give stop transfer instructions to
the depository to ensure compliance with the provisions hereof.



--------------------------------------------------------------------------------

  7. Vesting of Shares. The Shares acquired hereunder shall vest in accordance
with the provisions of this Paragraph 7 and applicable provisions of the Plan,
as follows:

 

    37.5% of the Shares on and after December 31, 2005; and

 

    an additional 5.21% of the Shares on and after the last business day of each
calendar quarter of calendar years 2006, 2007 and 2008.

 

Notwithstanding the foregoing, no Shares shall vest on any vesting date
specified above unless the undersigned is then, and since the date of grant has
continuously been, employed by the Company or its subsidiaries. In the event of
the occurance of (i) a consolidation or merger in which the Company is not the
surviving corporation or which results in the acquisition of all or
substantially all of the Company’s then outstanding common stock by a single
person or entity or by a group of persons and/or entities acting in concert,
(ii) a sale or transfer of all or substantially all the Company’s assets, or
(iii) a dissolution or liquidation of the Company, then in such event, the
Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of outstanding and then unvested Shares be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan. References in this Agreement to
the Shares shall refer, mutatis mutandis, to any such restricted amounts.

 

  8. Legend. Any certificates representing unvested Shares shall be held by the
Company, and any such certificate shall contain a legend substantially in the
following form:

 

    THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
[Mykrolis,- ENTEGRIS, INC. 2001 EQUITY INCENTIVE PLAN; Entegris – ENTEGRIS, INC.
1999 LONG TERM INCENTIVE AND STOCK OPTION PLAN] AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND ENTEGRIS, INC.. COPIES
OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF ENTEGRIS, INC.

 

If any Shares are held in book-entry form, the Company may take such steps as it
deems necessary or appropriate to record and manifest the restrictions
applicable to such Shares. As soon as practicable following the vesting of any
such Shares the Company shall cause a certificate or certificates covering such
Shares, without the aforesaid legend, to be issued and delivered to the
undersigned. In the case of Shares held in book-entry form, as soon as
practicable following the vesting of any such Shares, such Shares shall be freed
of restrictions in such book-entry records.

 

  9. Dividends, etc.. The undersigned shall be entitled to (i) receive any and
all dividends or other distributions paid with respect to those Shares of which
Employee is the record owner on the record date for such dividend or other
distribution, and (ii) vote any Shares of which Employee is the record owner on
the record date for such vote; provided, however, that any property or right
(other than cash) distributed with respect to a share of Stock (the “associated
share”) acquired hereunder, including without limitation a distribution of Stock
by reason of a stock dividend, stock split or otherwise, or a distribution of
other securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited if and when the associated share is so forfeited; and further
provided, that the



--------------------------------------------------------------------------------

    Administrator may require that any cash distribution with respect to the
Shares other than a normal cash dividend be placed in escrow or otherwise made
subject to such restrictions as the Administrator deems appropriate to carry out
the intent of the Plan. References in this Agreement to the Shares shall refer,
mutatis mutandis, to any such restricted amounts.

 

  10. Sale of Vested Shares. The undersigned understands that Employee will be
free to sell any Share once it has vested, subject to (i) satisfaction of any
applicable tax withholding requirements with respect to the vesting or transfer
of such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; and (iii) applicable requirements of federal and state
securities laws.

 

  11. Certain Tax Matters. The undersigned expressly acknowledges that the award
or vesting of the Shares acquired hereunder, and the payment of dividends with
respect to such Shares, may give rise to “wages” subject to withholding. The
undersigned expressly acknowledges and agrees that Employee’s rights hereunder
are subject to Employee promptly paying to the Company in cash (or by such other
means as may be acceptable to the Company in its discretion, including, if the
Administrator so determines, by the delivery of previously acquired Stock or
shares of Stock acquired hereunder in accordance with the Plan or by the
withholding of amounts from any payment hereunder) all taxes required to be
withheld in connection with such award, vesting or payment.

 

  12. No Understandings as to Employment. The undersigned further expressly
acknowledges that nothing in the Plan or any modification thereto, in the Award
or in this Agreement shall constitute or be evidence of any understanding,
express or implied, on the part of the Company to employ the undersigned for any
period or with respect to the terms of the undersigned’s employment or to give
rise to any right to remain in the service of the Company or of any subsidiary
or affiliate of the Company, and the undersigned shall remain subject to
discharge to the same extent as if the Plan had never been adopted or the Award
had never been made.

 

  13. Amendment. This Agreement may be amended only by an instrument in writing
executed and delivered by the Employee and the Company

 

 

--------------------------------------------------------------------------------

(Signature of Employee)

 

Dated:                     , 200  

 

The foregoing Agreement is hereby accepted:

 

Entegris, Inc.

By

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------